                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-242-MOC-DSC

 D. LANE BAUCOM, JR.,                                       )
                                                            )
                         Plaintiff,                         )
                                                            )
 Vs.                                                        )                  ORDER
                                                            )
 DOALL COMPANY,                                             )
                                                            )
                       Defendant.                           )



       This matter is before the Court on Defendant DoALL Company, Inc.’s (“Defendant,” or

“DoALL”) post-trial motions under Rules 50(b), 59(a), and 59(e) of the Federal Rules of Civil

Procedure.

       I.      BACKGROUND

       Plaintiff D. Lane Baucom, Jr. filed this action on May 5, 2017, bringing claims against

Defendant for: (a) breach of contract; (b) retaliation in violation of the Family Medical Leave

Act, 29 U.S.C. §§ 2601, et seq. (“FMLA”); and (c) retaliation in violation of the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001, et seq. (“ERISA”). Plaintiff’s claims came

on for a jury trial starting February 19, 2019, at the start of which Plaintiff voluntarily dismissed

his ERISA claim. After a four-day jury trial, on February 22, 2019, a jury returned a unanimous

verdict in favor of Defendant and against Plaintiff as to the FMLA claim, and in favor of Plaintiff

and against Defendant as to the breach of Employment Agreement claim. The jury awarded

damages to Plaintiff for breach of contract in the amount of $258,444.01.

       At trial, Plaintiff presented testimony of three witnesses: Plaintiff Lane Baucom,

business advisor Jeff Wolfberg, and Defendant’s district sales manager, Doug Mohney, as an
adverse witness. Plaintiff introduced 34 exhibits at trial, among which were the Employment

Agreement between Defendant and Plaintiff, which included the terms of Plaintiff’s

compensation and his expected position at DoALL (which was supposed to be “Manager of

Business Development”); multiple emails and documents establishing that DoALL breached the

Employment Agreement by continuously seeking to foist onto Plaintiff duties for which he had

not been hired to do, and for which he later was fired; multiple emails and documents

establishing that Plaintiff was led to believe by DoALL that he was entitled to, and did, exercise

his rights under the FMLA; and evidence that Plaintiff later reasonably tried to mitigate his

damages by seeking other employment of a like nature, but was unsuccessful.

       DoALL presented the testimony of Doug Mohney (during Plaintiff’s case) and its

regional sales manager, David Wheeler, and introduced a lesser number of exhibits in its case.

The jury assessed the evidence and the credibility of the witnesses, and reasonably determined,

based on a preponderance of the evidence standard, that DoALL breached the Employment

Agreement, that Plaintiff suffered damages and had taken reasonable steps to mitigate his

damages, and that Defendant had failed to meet its burden of proving that Plaintiff failed to

mitigate. As noted, the jury found for Defendant as to the FMLA claim.

       II.     DISCUSSION

       Defendant now brings post-trial motions under Rules 50 and 59, in which Defendant

argues that the evidence “clearly and unmistakably” leans in its favor and that “no reasonable

jury” could have found in Plaintiff’s favor on the breach of employment agreement issue or the

damages issue. To the contrary, ample and sufficient evidence in the record supported the jury’s

verdict, including the admitted exhibits and the testimony of the witnesses, whose credibility was

tested by cross examination. The verdict does not reflect an unreasonable or unjust result in this
              case. The Court correctly and properly ruled against Defendant’s motion for judgment as a

              matter of law made during trial. The Court’s rulings during trial were not erroneous and did not

              prejudice the Defendant. Moreover, the Court did not err in ruling that DoALL was equitably

              estopped to deny Plaintiff’s FMLA eligibility, or in sending the FMLA claim to the jury, nor did

              the submission of that claim mislead or confuse the jury. In sum, Defendant’s motions are

              denied.



Signed: May 31, 2019
